
	
		I
		112th CONGRESS
		1st Session
		H. R. 1110
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2011
			Mr. McNerney (for
			 himself, Mr. Walz of Minnesota, and
			 Mr. Filner) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To amend title 37, United States Code, to increase the
		  maximum monthly rate for the military special pay known as hostile fire pay,
		  imminent danger pay, or hazardous duty pay, to increase the maximum monthly
		  rate for the family separation allowance paid to deployed members of the Armed
		  Forces, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Combat Act.
		2.Increase in
			 maximum amount of special pay for duty subject to hostile fire or imminent
			 danger or for duty in foreign area designated as an imminent danger
			 area
			(a)Special pay for
			 duty subject to hostile fire or imminent dangerSection 310(b)(1) of title 37, United
			 States Code, is amended by striking $225 a month and inserting
			 $260 a month.
			(b)Hazardous duty
			 paySection 351(b)(3) of such
			 title is amended by striking $250 per month and inserting
			 $260 per month.
			(c)Application of
			 amendmentsThe amendments made by this section shall take effect
			 on October 1, 2011, and apply with respect to months beginning on or after that
			 date.
			3.Increase in amount of
			 family separation allowance
			(a)IncreaseSection 427(a)(1) of title 37, United
			 States Code, is amended by striking $250 and inserting
			 $285.
			(b)Application of
			 amendmentThe amendment made by subsection (a) shall take effect
			 on October 1, 2011, and apply with respect to months beginning on or after that
			 date.
			
